Citation Nr: 0834883	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-32 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for residuals of lumbar 
strain with degenerative changes, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel
INTRODUCTION

The veteran had active service from November 1978 to January 
1992, and over 6 years of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision in 
which the RO denied an increased rating for residuals of 
lumbar strain with degenerative changes and denied service 
connection for diabetes mellitus type II.  The veteran filed 
a notice of disagreement (NOD) in January 2005, and the RO 
issued a statement of the case (SOC) in August 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2005.  On the VA 
Form 9, he indicated that he is only appealing the evaluation 
of residuals of lumbar strain with degenerative changes.  
Thus, the sole issue before the Board is that listed on the 
title page.

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the 
undersigned agreed to hold the record open for 30 days so 
that the veteran could submit additional evidence in support 
of his claim.  Thereafter, the veteran submitted additional 
evidence to the Board, along with a waiver of RO jurisdiction 
.  The Board accepts this additional evidence for inclusion 
in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 
(2007).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The veteran underwent VA examination for evaluation of his  
residuals of lumbar strain with degenerative changes in 
January 2004 and February 2005.  During his Board hearing, 
the veteran indicated that his back has gotten progressively 
worse.  He also asserted that the above examinations are 
inadequate.  

The Board observes that both of the above examiners noted 
that the veteran's range of motion of the thoracolumbar spine 
was additionally limited by pain.  However, neither examiner 
expressed such additional functional loss in terms of 
additional degrees of limited motion, to include with 
repeated use and during flare-ups..

Given the above, to ensure that the record accurately 
reflects the current severity of the disability, to include 
the extent of any additional functional loss due to pain in 
terms of additional degrees of limited motion, the Board 
finds that a more contemporaneous examination with 
appropriate clinical findings is needed to properly evaluate 
the service-connected residuals of lumbar strain with 
degenerative changes.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2007).  

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination, by an appropriate physician, at a 
VA medical facility.  The veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, shall result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records.

During the Board hearing, the veteran indicated that he has 
been receiving treatment for his back at the VA East Point 
Community Based Outpatient Clinic since 2006.  There are no 
treatment records from this facility in the claims file.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In view of the foregoing, the RO 
should obtain and associate with the claims file all 
pertinent, outstanding records from the VA East Point 
Community Based Outpatient Clinic, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)-particularly, as regards VA's assignment of 
disability ratings and effective date-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  If merits adjudication of 
the claim is warranted, for the sake of efficiency, the RO's 
consideration of the claim should include  the evidence 
submitted during the Board hearing (notwithstanding the 
veteran's;  waiver of RO consideration of the evidence); the 
RO should also consider whether "staged rating" (assignment 
of different ratings for distinct periods of time, based on 
the facts found), pursuant to Hart v. Mansfield, 21 Vet App 
505 (2007), is appropriate

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the VA East 
Point Community Based Outpatient Clinic 
all pertinent records of evaluation or 
treatment of the veteran's residuals of 
lumbar strain with degenerative changes, 
since 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal.  The RO should explain the type 
of evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its letter meets 
the notice requirements of Dingess/Hartman 
(cited to above), as appropriate.  The RO 
should also clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records/responses received 
are associated with the claims file,  the 
RO should arrange for the veteran to 
undergo a VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should conduct range of 
motion testing, expressed in degrees.  The 
physician should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
lumbar spine.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
lumbar spine due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, the physician should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The physician should also indicate whether 
the veteran has any ankylosis of the 
lumbar spine; and, if so, the extent of 
any such ankylosis, and whether the 
ankylosis is favorable or unfavorable.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal.  
If the veteran fails, without good cause, 
to report to the scheduled examination, in 
adjudicating the claim, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence (to 
include that submitted during the Board 
hearing) and legal authority (to include 
Hart (cited to above)).

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


